Citation Nr: 0839438	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  08-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 28, 
2006 for the award of nonservice-connected pension.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The veteran had active service from June 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision in which 
the RO granted nonservice-connected pension effective 
December 28, 2006.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The veteran was scheduled for a Board hearing at the RO 
(Travel Board hearing) in September 2008; however, the record 
shows that he failed to report to the hearing.  Later that 
month, the veteran submitted correspondence requesting that 
his hearing be rescheduled as his daughter broke her wrist 
and could not attend.  In November 2008, the veteran's 
representative cited the above correspondence and noted that 
the veteran could not attend the hearing as his daughter 
broke her wrist and could not bring the veteran.  The 
representative then indicated the veteran's intent to file a 
motion to reschedule the Travel Board hearing.  

Given the above, the Board construes the veteran's September 
2008 correspondence as a motion to reschedule his Travel 
Board hearing.  In this regard, the Board has considered the 
veteran's timely motion and finds that the veteran has 
provided good cause for his failure to appear.  See 38 C.F.R. 
§ 20.702 (2008).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO.  The RO 
should notify the veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2008).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


